Citation Nr: 0203376	
Decision Date: 04/12/02    Archive Date: 04/18/02

DOCKET NO.  00-23 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service-connection for arthritic changes 
in the right knee, secondary to service-connected internal 
derangement of the left knee. 

2.  Entitlement to an increased rating for internal 
derangement of the left knee, currently rated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel



INTRODUCTION

The veteran had active service from August 1942 to October 
1945.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from October 1999 and May 2000 rating 
decisions of the Department of Veterans Affairs (VA), 
Regional Office (RO) in Detroit, Michigan.


FINDINGS OF FACT

1. The veteran has been notified of the evidence necessary to 
substantiate his
claim, and the RO has obtained all relevant evidence 
necessary for an equitable disposition of this appeal.

2. Degenerative changes in the right knee were caused by the 
service-connected
disability of the left knee. 

3. The veteran's service-connected internal derangement of 
the left knee does not
manifest severe recurrent instability or subluxation.


CONCLUSIONS OF LAW

1.  Arthritic changes in the right knee are proximately due 
to or the result of the
service-connected internal derangement of the left knee.  See 
38 U.S.C.A. § 1110, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. § 3.310 (2001).

2.  The criteria for a rating in excess of 20 percent for 
internal derangement of the left knee have not been met.  See 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic 
Code 5257 (2001); 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to 
be codified at 38 C.F.R.   § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, there was a change in the 
law pertaining to veteran's benefits.  On November 9, 2000, 
the President signed into law the Veterans Claim Assistance 
Act of 2000 (VCAA), which redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See 38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  To implement the 
provisions of the law, VA promulgated regulations published 
at 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).  This act and implementing 
regulations set forth requirements for assisting a claimant 
in developing the facts pertinent to his or her claim.

The Board finds that even though this law was enacted during 
the pendency of this appeal, and thus, has not been 
considered by the RO, there is no prejudice to the veteran in 
proceeding with this appeal, as the requirements under the 
new laws and regulations have been substantially met.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (providing that 
when the Board addresses a matter not addressed by the RO, 
the Board must provide an adequate statement of reasons and 
bases as to why there is no prejudice to the veteran).  The 
Board finds that the veteran was provided adequate notice as 
to the evidence needed to substantiate his claim.  The RO 
provided the veteran with copies of the October 1999 and May 
2000 rating decisions, and the August 2000 Statement of the 
Case.  The RO has also made satisfactory efforts to ensure 
that all relevant evidence has been associated with the 
claims file.  The veteran was afforded a VA examination in 
September 1999 and a VA medical opinion was obtained in 
January 2000.  The veteran has not made the RO or the Board 
aware of any other evidence needed to be obtained.  Based on 
the foregoing, the Board concludes that the duty to assist 
has been satisfied, and the Board will proceed with appellate 
review.

By rating decision dated in March 1946, the RO granted 
service-connection for internal derangement of the left knee 
and assigned a rating of 10 percent, effective from October 
1945.  A June 1948 RO rating decision increased the rating to 
30 percent, effective from August 1947.  A November 1961 RO 
rating decision decreased the rating to noncompensable, 
effective from January 1962, based on the report on the 
October 1961 VA examination, which showed no residuals of 
internal derangement of the left knee.  A June 1979 RO rating 
decision increased the rating to 20 percent, effective from 
November 1978, based on the report on the May 1979 VA 
examination.

The report shows the veteran complained of constant pain and 
stiffness in his left knee and an inability to stand for long 
periods of time.  An x-ray revealed no acute bony injury or 
bony destructive lesions.  Impression was minimal 
degenerative changes in the left patella and Pellegrini-
Stieda calcifications.  Physical examination of the left knee 
revealed the veteran had full range of motion.  Mild lateral 
instability and marked crepitus were noted. 

The 20 percent rating has remained in effect.

Service medical records covering the period of the veteran's 
service from August 1942 to October 1945 are absent any 
clinical findings of a right knee condition or complaints of 
right knee pain.  A July 1947 letter from J. M., M.D. makes 
no references to a right knee condition or complaints of 
right knee pain.  An August 1947 lay statement from a 
supervisor of the veteran's former job indicated the veteran 
was unable to stand on his feet for too long due to the 
injury he sustained during service.  

The May 1948, October 1961, May 1979, and May 1982 VA 
examination reports as well as VA outpatient treatment 
records dated in April 1979 and from July 1980 to March 1982 
are absent any clinical findings of a right knee condition or 
complaints of right knee pain. 

An August 1999 letter from A. S., M.D. shows the veteran 
suffered from "osteoarthritis of the knees, secondary to a 
left knee injury."  Dr. A. S. indicated the veteran's 
condition interfered with his employment, which resulted in a 
decrease in income, and his condition further interfered with 
his daily activities.  Dr. A. S. concluded that the veteran's 
left knee warranted a total disability rating.

The August 1999 radiology report of the right knee revealed 
no apparent recent traumatic injury.  There was marked 
narrowing of the joint space.  Impression was evidence of 
arthritis, probably traumatic arthritic change with 
suggestion of an old fracture involving the tibial spine.  
With regard to the left knee, the report revealed narrowing 
of the joint in the medial aspect.  Impression was arthritis 
with narrowing of the knee joint.  

The September 1999 VA examination report shows the veteran 
complained of constant pain in both knees and a tendency to 
lose balance.  He reported he had to leave his job as a car 
salesman due to his difficulty with standing and walking for 
lengthy periods of time.  He also related his daily 
activities were restricted too.  Physical examination 
revealed the veteran walked well with a normal heel-toe gait.  
Squatting was difficult with complaint of pain in both knees 
at 45 degrees of flexion.  Both knees were in varus condition 
measuring approximately 15 degrees on each side.   
Examination of the left knee revealed pain on palpation over 
the patella.  Joint line was tender.  Mediolateral and 
anteroposterior ligaments were stable.  Examination of the 
right knee revealed pain on palpation over the patella.  
Mediolateral ligament was stable and Lachman and drawer tests 
were negative.  Range of motion was 0 to 130 degrees.  The 
examiner reviewed x-rays taken four weeks prior and noted 
evidence of moderate arthritis of both knees with more 
involvement of the medial joint line.  Diagnosis was 
degenerative changes of both knees, mainly involving the 
medial side.  

In a November 1999 letter from Dr. A. S., he opined that the 
veteran's left knee condition was progressive and had caused 
the veteran to favor his right leg, which resulted in undue 
strain on his right knee and severe degenerative joint 
disease of both knees.  Dr. A. S. also indicated that the 
veteran was no longer able to perform his job duties and most 
of his daily household chores.  He recommended a grant of 
full disability benefits.

The January 2000 VA medical opinion shows the examiner opined 
that there was no direct or indirect relationship between the 
arthritis of the right and left knee of the veteran.  The 
examiner noted that the veteran was 78 years old, and that it 
was more likely that the changes in the knee joints were the 
results of the aging process and degeneration.  The examiner 
further noted that both knee joints were somewhat in a varus 
position which was an abnormal anatomical situation that 
accelerated the development of degeneration.  The examiner 
also reviewed x-rays which revealed degenerative changes, but 
no evidence of any traumatic pathology in the right knee.  
The examiner opined that there was no casual relationship 
between the right and left knee conditions, and there was no 
evidence of any old trauma to the right knee, but there were 
arthritic changes consistent with the veteran's age and 
anatomical condition of the knee.

A June 2000 medical opinion from R. S., M.D. shows an 
examination of the veteran revealed he was able to walk 
reasonably well on level ground.  Extension on the left was 
limited slightly, 5 degree flexion contracture.   On the 
right, slightly more flexion contracture.  Left flexion was 
limited to 135 degrees; right flexion was limited to 
approximately 125 degrees.  Both knees demonstrated slight 
enlargement and swelling.  Ligamentous instability was not 
detected.  X-rays revealed dramatic arthritis of both knees-
the right probably slightly worse, with marked medial joint 
space narrowing.  Diagnosis was osteoarthritis.  Dr. S. 
opined that a painful left knee would put more stress and 
strain on the right knee and therefore, the veteran's 
osteoarthritis in his right knee was at least partially 
related to the injuries that he sustained in his left knee 
during service.   He added that the veteran's diminished 
earning potential was related to his knee disorder.





I.	Secondary Service-Connection for Right Knee Arthritic 
Changes

The veteran contends that he is entitled to service-
connection for arthritic changes in the right knee as 
secondary to the service-connected disability of internal 
derangement of the left knee.

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  See         38 C.F.R. 
§ 3.310(a).  Establishing service-connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  See 38 C.F.R. § 3.310(a); see also Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc) reconciling Leopoldo 
v. Brown, 4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 
Vet. App. 34 (1991).

There is sufficient evidence that the veteran currently has a 
right knee disorder.   In August 1999 and November 1999 
letters, Dr. A. S. indicated the veteran suffered from 
osteoarthritis of the knees and severe degenerative joint 
disease of both knees, respectively.  According to an August 
1999 radiology report, the impression was arthritis of the 
right knee.  The September 1999 VA examination report shows 
the veteran was diagnosed with degenerative changes of both 
knees.  The January 2000 VA expert opinion shows x-rays 
revealed degenerative changes in the right knee.  Dr. R. S. 
diagnosed the veteran with osteoarthritis in both knees as 
shown in his June 2000 medical opinion.  

With regard to the issue of whether the current right knee 
disorder was either caused by or aggravated by the veteran's 
service-connected left knee disability, there are three 
medical opinions of record.  In August 1999 and November 1999 
letters, Dr. A. S. opines that due to the condition of the 
veteran's left knee, the veteran favors his right leg which 
results in undue strain on his right knee and severe 
degenerative joint disease.  According to the January 2000 VA 
expert opinion, the VA expert opines that there is no direct 
or indirect relationship between the arthritis of the right 
and left knee of the veteran.  The VA expert notes that the 
veteran's knee joints are in a varus position which is an 
abnormal anatomical condition that accelerates the 
development of degeneration.  The VA expert also maintains 
that the degenerative changes in the veteran's knees are more 
likely attributable to the aging process.  In a June 2000 
medical opinion, Dr. R. S. opines that pain in the left knee 
puts more stress on the right knee and therefore, the 
veteran's osteoarthritis in his right knee is at least 
partially related to the in-service left knee injury. 

Given all of the above, the Board finds that there is at 
least an approximate balance of positive and negative 
evidence regarding the merits of the veteran's claim and 
shall resolve all reasonable doubts in favor of the veteran.  
See 38 U.S.C.A.             § 5107(b) (West Supp. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board 
concludes that service-connection for arthritic changes in 
the right knee, secondary to service-connected internal 
derangement of the left knee, is warranted. 

II. Increased Rating for Internal Derangement of the Left 
Knee

The veteran also contends that the severity of his left knee 
disability, currently rated as 20 percent disabling, has 
increased and therefore, he is entitled to a minimum rating 
of 30 percent disabling. 

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1.  
Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  See 38 
C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  See 
38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. 
App. 202, 206-07 (1995).  Painful, unstable, or maligned 
joints, due to healed injury, are entitled to at least the 
minimum compensable rating for the joint.  See 38 C.F.R. § 
4.59.  The factors involved in evaluating and rating 
disabilities of the joints include, weakness, fatigability, 
incoordination, restricted or excess movement of the joint, 
or pain on movement. See 38 C.F.R. § 4.45.  

The veteran's service-connected internal derangement of the 
left knee is currently assigned a 20 percent rating under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5257, which 
prescribes a 10 percent rating for slight recurrent 
subluxation or lateral instability, a 20 percent rating for 
moderate recurrent subluxation or lateral instability, and a 
30 percent rating for severe recurrent subluxation or lateral 
instability.  

Upon review of the evidence, the Board notes that although 
the veteran has complained of instability in his left knee, 
there is no objective evidence of slight, moderate, or severe 
recurrent instability or subluxation in the left knee.  At 
the September 1999 VA examination, the examiner reported that 
the mediolateral and anteroposterior ligaments in the left 
knee were stable.  The June 2000 medical opinion from Dr. R. 
S. shows there was no ligamentous instability in the left 
knee.  Thus, under Diagnostic Code 5257, the veteran's 
disability picture more closely approximates a noncompensable 
evaluation.    

The Board considers other potentially applicable diagnostic 
codes under which the veteran may be entitled to a rating in 
excess of 20 percent.  Diagnostic Codes 5260 and 5261 provide 
for limitation of motion of the knee.  The Board first notes 
that normal flexion is to 140 degrees and normal extension is 
to 0 degrees.  See            38 C.F.R. § 4.71, Plate II.  
Under Diagnostic Code 5260, limitation of flexion to 30 
degrees warrants a 20 percent evaluation.  Limitation of 
flexion to 15 degrees warrants a 30 percent evaluation.  
Under Diagnostic Code 5261, limitation of extension to 15 
degrees warrants a 20 percent evaluation.  Limitation of 
extension to 20 degrees warrants a 30 percent evaluation.  
According to the September 1999 VA examination report, range 
of motion of the veteran's left knee was 0 to 130 degrees, 
i.e., extension was limited to 0 degrees and flexion was 
limited to 130 degrees.  The June 2000 medical opinion shows 
extension of the left knee was limited to 5 degrees and 
flexion was limited to 135 degrees.  The foregoing findings 
show that the veteran is not entitled to a rating in excess 
of 20 percent under Diagnostic Codes 5260 and 5261 as 
limitation of extension to 20 degrees or less or limitation 
of flexion to 15 degrees or less has not been shown.

While the limitation of extension and flexion shown for the 
left knee is noncompensable under Diagnostic Codes 5260 and 
5261, the veteran's left knee has some loss of extension and 
flexion as reported on the September 1999 VA examination 
report and in the June 2000 medical opinion from Dr. R. S..  
In cases where a veteran has a knee disorder involving 
arthritis, separate ratings may be assigned under Diagnostic 
Code 5257 and Diagnostic Code 5003.  See VAOPGCPREC 23-97.  
Under Diagnostic Code 5003, degenerative arthritis of the 
knee established by x-ray findings is rated on the basis of 
limitation of motion under Diagnostic Codes 5260 and 5261.  
The separate rating must be based upon an additional 
disability, and when a knee disability is already rated under 
Diagnostic Code 5257, the veteran must also have limitation 
of motion under Diagnostic Code 5260 or Diagnostic Code 5261 
in order to obtain a separate rating for arthritis.  However, 
it need not be compensable under Diagnostic Codes 5260 and 
5261.  See VAOPGCPREC 9-98.

The Board finds that a separate evaluation under Diagnostic 
Code 5003 is not warranted as the veteran's current 
disability rating already accounts for limitation of motion 
due to arthritis.  The Board notes that in the June 1979 
rating decision, the first x-ray findings of degenerative 
changes in the left knee reported on the May 1979 VA 
examination report served as a basis for finding an increase 
in severity of the veteran's disability and grant of a 
compensable evaluation of 20 percent. Previously, the 
November 1961 rating decision reduced the rating from 30 
percent to 0 percent, upon finding no residuals of internal 
derangement of the left knee.  Although some mild lateral 
instability was noted in 1979, such a finding supported at 
most only an evaluation of 10 percent under Diagnostic Code 
5257.  With regard to the June 1979 rating decision, 
apparently the rating examiner made an implicit finding that 
the degenerative changes noted in May 1979 were residuals of 
the service-connected left knee disability and therefore, 
service-connected.  The Board's assumption is confirmed by 
subsequent rating decisions issued in October 1999 and May 
2000 and the August 2000 Statement of the Case, in which 
degenerative arthritis under Diagnostic Code 5003 is 
considered.  To grant a separate rating under Diagnostic Code 
5003 would constitute pyramiding.  See 38 C.F.R. § 4.14 
(evaluating the same disability under various diagnoses is to 
be avoided).  

As for other Diagnostic Codes, the Board notes that ankylosis 
of the knee, removal or damage or dislocation to the 
cartilage, semilunar or effusion into the joint, nonunion of 
the tibia or fibula, or genu-recurvatum of the knee, have not 
been shown.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 
5258, 5259, 5262, 5263.  Therefore, no higher evaluations are 
warranted under any of these Diagnostic Codes.   

Given all of the above, the Board finds that the veteran's 
current left knee disability more closely approximates the 
currently assigned 20 percent rating under Diagnostic Code 
5257-a rating which accounts for arthritis with 
noncompensable limitation of motion.  The Board notes that in 
making its determination, the provisions of 38 C.F.R. §§ 
4.40, 4.45, and 4.59, which address painful motion and 
functional loss due to pain, were taken into consideration.  
See generally DeLuca v. Brown, 8 Vet. App. 202 (1995).  At 
the September 1999 VA examination, the veteran complained of 
constant pain, soreness, swelling, and discomfort in his left 
knee that impeded his ability to walk and stand for lengthy 
periods of time as well as other activities.  Physical 
examination, however, revealed the veteran was able to walk 
well with a normal heel-toe gait.  The examiner noted the 
veteran complained of pain while squatting at 45 degrees of 
flexion, which in terms of limitation of motion, would be 
compensable at 10 percent.  In August 1999 and November 1999 
letters from Dr. A. S., he indicated the veteran's condition 
interfered with his employment and the performance of his 
daily household activities.  The June 2000 medical opinion 
from Dr. R. S. shows physical examination revealed the
veteran was able to walk reasonably well on level ground.  
The Board acknowledges that the veteran experiences pain on 
motion and functional loss due to pain and such pain has been 
demonstrated on objective examination.  The foregoing 
findings, however, coupled with no findings of recurrent 
subluxation or lateral instability and limitation of motion 
based on pain compensable only at 10 percent, shows the 
veteran's left knee disability is not comparable to severe 
impairment of the knee and does not warrant a 30 percent 
evaluation under Diagnostic Codes 5257, 5260, and 5261.

The veteran has indicated that he had to take a lower paying 
job due to his left knee disability.   There is no evidence 
of record that the veteran's service-connected left knee 
disability causes marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Moreover, the Board emphasizes that 
the percentage ratings assigned by the VA Schedule for Rating 
Disabilities represent the average impairment in earning 
capacity resulting from a service-connected disability.  See 
38 C.F.R. § 4.1.  In the instant case, to the extent that the 
veteran's internal derangement of the left knee interferes 
with his employability, the currently assigned 20 percent 
rating adequately contemplates such interference, and there 
is no evidentiary basis in the record for a higher rating on 
an extraschedular basis.  Hence, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in      38 C.F.R. § 3.321(b)(1) for assignment of an 
extraschedular evaluation.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule.  However, the preponderance 
of the evidence is against the veteran's claim.  As such, 
this case does not present such a state of balance between 
the positive evidence and the negative evidence to allow for 
a more favorable determination.  See 38 U.S.C.A. § 5107(b) 
(West Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

Service-connection for arthritic changes in the right knee, 
secondary to service-connected internal derangement of the 
left knee, is granted.

A rating for internal derangement of the left knee in excess 
of 20 percent is denied.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

